DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 2012/0301214 (Forthaus).
Regarding claim 1, Forthaus discloses a ball joint comprising: a ball stud 16 and comprising a spherical ball 18 and a rod 16 extending upwardly from the ball, a bearing 14 comprising an upper outer circumferential surface 34 and a lower outer circumferential surface 30 and configured to accommodate the ball 18; and a case 12 
Regarding claim 2, Forthaus discloses that the stopper 24 can be a ring shape extending inwardly from an upper end portion of the case. (See Para [0018]).
Regarding claim 3, Forthaus shows that the inner diameter of the stopper 24 (the inner raised diameter which is in contact with the ring 28 in Fig 6) is smaller than a maximum outer diameter of the ball 18.
Regarding claim 4, Forthaus discloses that an inner diameter of the upper end (at 32) of the bearing is smaller than a maximum outer diameter of the ball 18 (See Fig 6).
Regarding claim 6, Forthaus discloses that the upper outer circumferential surface of the bearing 14 and the upper inner circumferential surface of the case 12 are curved surfaces having a same curvature.  (See Fig 1).
Regarding claim 7, Forthaus discloses that the case 12 comprises a lower inner circumferential surface (At leader line of 14 in Fig 6) which partially comes into contact with the lower outer circumferential surface of the bearing 14 (See Fig 6).
Regarding claim 13, Forthaus discloses a suspension arm 13 comprising the ball joint of claim 1, an arm body 13 to which the case of the ball joint is coupled; and an insert molding part 24 formed to surround a portion of the lower outer circumferential surface of the bearing (See Figs 1 and 2 and note that the body 13 can be orientated such that the insert molding part 24 is at the lower portion of the bearing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forthaus in view of USPN 6,109,816 (Iwasaki).
Regarding claim 5, Forthaus does not disclose the material of the case.  However, Iwasaki discloses that it is known to have the case 101 made of steel   (See Col 1, lines 44-45).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the case from steel, since it has been held to be within the general skill of a worker in the art to select a known material of the basis of its suitability for the intended use as a matter of obvious design choice.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the known procedure of welding a case to the arm in order to provide the secure connection of the case to the arm body.
Regarding claim 19, Forthaus does not disclose coupling the case to the arm body by welding.  However, Iwasaki discloses that it is known to weld the case to the rod.  It would have been obvious to one having ordinary skill in the art before the . 
Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forthaus in view of USPN 3,909,084 (Snider).
Regarding claim 8, Forthaus does not disclose that the bearing has a plurality of slots around the circumferential surface at regular intervals.  However, Snidar discloses a bearing 18 having a plurality of slots 42 evenly spaced around the bearing.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the slots as taught in Snider in the bearing of Forthaus to allow the bearing to flex upon installation.
Regarding claim 9, the combination of Forthaus and Snider discloses two slots (in Snider, see Fig 2).
Regarding claim 10, the combination of Forthaus and Snider does not disclose the specific width of the slots being 0.5 mm.  Nevertheless, this additional limitation is obvious as no more than the discovery of an optimum range or value, since it has been held that discovering an optimum range or value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.  Moreover, the nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forthaus in view of USPN 6,821,047 (Broker).
Regarding claim 11, Forthaus does not disclose a plurality of recesses.  However, Broker discloses recesses 13 (See Fig 2) formed on the lower outer .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forthaus in view of US Pub 2013/0075994 (Lee).
Regarding claim 12, Forthaus does not disclose protrusions on the bearing.  However, Lee discloses a plurality of protrusions 122a or 122b.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing in Forthaus with the bearing in Lee with its protrusions in order to provide a friction force on the contact surface of the case for firmly fixing the bearing on the case.
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forthaus in view of US Pub 2019/0217679 (Kuroda).
Regarding claim 15, Forthaus discloses an insert molding part 24, but does not disclose that it surrounds a lower end portion of the bearing, a portion of the lower outer circumferential surface of the bearing, a lower end portion of the case, a portion of the lower inner circumferential surface of the case, a portion of an outer circumferential surface of the case and the portion of the arm body.  However, Kuroda disclose an insert molding 23 that surrounds of the aforementioned features. (See Para [0039] and Fig 2).  It would have been obvious to modify the cover/insert molding 24 of Forthaus .
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forthaus in view of US Pub 2017/0350441 (Parker).
Regarding claim 18, Forthaus does not disclose that the case is coupled to the arm by press-fit.  However, Parker discloses that it is known to use the procedure of press fitting the case into the arm body.  (See Para [0039]).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the known procedure of press fitting the housing into the arm in order to secure the ball joint to the arm body.
Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner listed in the PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/           Primary Examiner, Art Unit 3616